Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 1 of 7 PagelD #: 17816

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

 

Plaintiffs and Counterclaim-Defendants,

C.A. No. 17-cv-374-LPS
Vv. (CONSOLIDATED)

AUROBINDO PHARMA USA INC. and
AUROBINDO PHARMA LTD.,

Defendants and Counterclaim-Plaintiffs.

 

f=,

vexoroseny sen AND FINAL JUDGMENT

This action, having been tried before the Court from October 23, 2019, to November 13,
2019, the Honorable Leonard P. Stark, Chief District Judge, presiding, the evidence and
testimony of witnesses of each side having been heard and a decision we been rendered:

IT IS HEREBY ORDERED AND ADJUDGED this >t  * day of August, 2020, for the
reasons set forth in the Opinion dated August 5, 2020 (D.I. 735), that:

1. Judgment is entered in favor of Plaintiffs Bristol-Myers Squibb Co. and Pfizer
Inc. (together, “Plaintiffs”) and against Defendant Sigmapharm Laboratories, LLC
(“Sigmapharm”) on Plaintiffs’ claims that Sigmapharm’s submission of a certification under 35
U.S.C. § 355G)(2)(A)(vii)(LV) with respect to U.S. Patent No. 6,967,208 (the “’208 Patent”) in
Sigmapharm’s Abbreviated New Drug Application (“ANDA”) No. 210053 infringes claims 13
and 104 of the ’208 Patent.

2. Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’
claim that Sigmapharm would directly infringe claims 13 and 104 of the 208 Patent by making,

using, offering to sell, or selling the products that are the subject of Sigmapharm’s ANDA No.

[=
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 2 of 7 PagelD #: 17817

210053, including any amendments or supplements thereto, in the United States, or by importing
the products that are the subject of Sigmapharm’s ANDA No. 210053, including any
amendments or supplements thereto, into the United States.

3. Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’
claim for a declaratory judgment that Sigmapharm’s use of crystalline apixaban in the United
States to manufacture the products that are the subject of Sigmapharm’s ANDA No. 210053,
including any amendments or supplements thereto, would infringe claim 104 of the ’208 Patent.

4. Judgment is entered in favor of Plaintiffs and against Defendant Unichem
Laboratories Ltd. (“Unichem”) on Plaintiffs’ claim that Unichem’s submission of a certification
under 35 U.S.C. § 355G)(2)(A)(vii)LV) with respect to the °208 Patent in Unichem’s ANDA No.
210108 infringes claims 13 and 104 of the ’208 Patent.

5, Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’
claim that Unichem would directly infringe claims 13 and 104 of the ’208 Patent by making,
using, offering to sell, or selling the products that are the subject of Unichem’s ANDA No.
210108, including any amendments or supplements thereto, in the United States, or by importing
the products that are the subject of Unichem’s ANDA No. 210108, including any amendments or
supplements thereto, into the United States.

6. Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’
claims that Sigmapharm’s submission of a certification under 35 U.S.C. § 355G)(2)(A)(wii)(IV)
with respect to U.S, Patent No. 9,326,945 (the “945 Patent”) in Sigmapharm’s ANDA No.
210053 infringes claims 21 and 22 of the ’945 Patent.

7. Judgment is entered in favor of Plaintiffs and against Sigmapharm on Plaintiffs’

claim that Sigmapharm would directly infringe claims 21 and 22 of the 945 Patent by making,

 
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 3 of 7 PagelD #: 17818

using, offering to sell, or selling the products that are the subject of Sigmapharm’s ANDA No.
210053, including any amendments or supplements thereto, in the United States, or by importing
the products that are the subject of Sigmapharm’s ANDA No. 210053, including any
amendments or supplements thereto, into the United States.

8. Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’
claim that Unichem’s submission of a certification under 35 U.S.C. § 355G)(2)(A)(vii) TV) with
respect to the 945 Patent in Unichem’s ANDA No. 210108 infringe claims 21 and 22 of the
°945 Patent.

9. Judgment is entered in favor of Plaintiffs and against Unichem on Plaintiffs’
claim that Unichem would directly infringe claims 21 and 22 of the ’945 Patent by making,
using, offering to sell, or selling the products that are the subject of Unichem’s ANDA No.
210108, including any amendments or supplements thereto, in the United States, or by importing
the products that are the subject of Unichem’s ANDA No. 210108, including any amendments or
supplements thereto, into the United States.

10. Judgment is entered in favor of Plaintiffs and against Defendants Sunshine Lake
Pharma Co., Ltd. and HEC Pharm USA Ine. (together, “Sunshine Lake”) on Plaintiffs’ claim that
Sunshine Lake’s submission of a certification under 35 U.S.C. § 355@)(2)(A)(@viD(IV) with
respect to the °945 Patent in Sunshine Lake’s ANDA No. 209944 infringe claims 21 and 22 of
the ’945 Patent.

11. Judgment is entered in favor of Plaintiffs and against Sunshine Lake on Plaintiffs’
claim that Sunshine Lake would directly infringe claims 21 and 22 of the 945 Patent by making,
using, offering to sell, or selling the products that are the subject of Sunshine Lake’s ANDA No.

209944, including any amendments or supplements thereto, in the United States, or by importing

 
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 4 of 7 PagelD #: 17819

the products that are the subject of Sunshine Lake’s ANDA No. 209944, including any
amendments or supplements thereto, into the United States.

12. Judgment is entered in favor of Plaintiffs and against Sigmapharm and Unichem
on Plaintiffs’ claim for a declaratory judgment that claims 13 and 104 of the *208 Patent are not
invalid.

13. Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and
Sunshine Lake on Plaintiffs’ claim for a declaratory judgment that claims 21 and 22 of the 945
Patent are not invalid.

14. Judgment is entered in favor of Plaintiffs and against Sigmapharm and Unichem
on Sigmapharm’s and Unichem’s counterclaims for declaratory judgments of invalidity of claims
13 and 104 of the 208 Patent.

15, Judgment is entered in favor of Plaintiffs and against Sigmapharm on
Sigmapharm’s counterclaims for a declaratory judgment of non-infringement of claims 13 and
104 of the ’208 Patent.

16. Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and
Sunshine Lake on Sigmapharm’s, Unichem’s, and Sunshine Lake’s counterclaims for declaratory
judgments of invalidity of claims 21 and 22 of the *945 Patent.

17. Judgment is entered in favor of Plaintiffs and against Sigmapharm, Unichem, and
Sunshine Lake on Sigmapharm’s, Unichem’s, and Sunshine Lake’s counterclaims for declaratory
judgments of non-infringement of claims 21 and 22 of the 945 Patent.

18. Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date
of any final approval by the Food and Drug Administration (“FDA”) of Sigmapharm’s ANDA

No. 210053, including any amendments or supplements thereto, is to be a date not earlier than

 
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 5 of 7 PagelD #: 17820

the date of expiration of the last to expire of the ’208 Patent, inclusive of the patent term
extension granted under 35 U.S.C. § 156, and the °945 Patent (currently February 24, 2031),
plus any regulatory exclusivity (including pediatric exclusivity) to which Plaintiffs are or become
entitled. Sigmapharm shall notify the FDA of this judgment within two (2) business days of its
entry.

19. Pursuant to 35 U.S.C. § 271(e)(4)(B) and 35 U.S.C. § 283, Sigmapharm and its
officers, agents, servants, employees, and attorneys, and those persons in active concert or
participation with them, are hereby enjoined from manufacturing, using, offering to sell, or
selling within the United States, or importing into the United States, the product that is the
subject of Sigmapharm’s ANDA No. 210053, including any amendments or supplements thereto,
during the term of the 208 Patent, inclusive of the patent term extension granted under 35
U.S.C. § 156, and the ’945 Patent (currently February 24, 2031).

20. Pursuant to 35 U.S.C. § 283, Sigmapharm and its officers, agents, servants,
employees, and attorneys, and those persons in active concert or participation with them, are
hereby enjoined from using crystalline apixaban within the United States to manufacture the
products that are the subject of Sigmapharm’s ANDA No. 210053, including any amendments or
supplements thereto, during the term of the ’208 Patent, inclusive of the patent term extension
granted under 35 U.S.C. § 156 (currently November 21, 2026).

21. Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date
of any final approval by the FDA of Unichem’s ANDA No. 210108, including any amendments
or supplements thereto, is to be a date not earlier than the date of expiration of the last to expire
of the ’208 Patent, inclusive of the patent term extension granted under 35 U.S.C. § 156, and the

’045 Patent (currently February 24, 2031), plus any regulatory exclusivity (including pediatric

 
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 6 of 7 PagelD #: 17821

exclusivity) to which Plaintiffs are or become entitled. Unichem shall notify the FDA of this
judgment within two (2) business days of its entry.

22, Pursuant to 35 U.S.C. § 271 (e)(4)(B) and 35 U.S.C. § 283, Unichem and its
officers, agents, servants, employees, and attorneys, and those persons in active concert or
participation with them, are hereby enjoined from manufacturing, using, offering to sell, or
selling within the United States, or importing into the United States, the product that is the
subject of Unichem’s ANDA No. 210108, including any amendments or supplements thereto,
during the term of the °208 Patent, inclusive of the patent term extension granted under 35
U.S.C. § 156, and the ’945 Patent (currently February 24, 2031).

23. Pursuant to 35 U.S.C. § 271(e)(4)(A), it is hereby ordered that the effective date
of any final approval by the FDA of Sunshine Lake’s ANDA No. 209944, including any
amendments or supplements thereto, is to be a date not earlier than the date of expiration of the
945 Patent (currently February 24, 2031), plus any regulatory exclusivity (including pediatric
exclusivity) to which Plaintiffs are or become entitled. Sunshine Lake shall notify the FDA of
this judgment within two (2) business days of its entry.

24. Pursuant to 35 U.S.C. § 271 (e)(4)(B) and 35 U.S.C. § 283, Sunshine Lake and its
officers, agents, servants, employees, and attorneys, and those persons in active concert or
participation with them, are hereby enjoined from manufacturing, using, offering to sell, or
selling within the United States, or importing into the United States, the product that is the
subject of Sunshine Lake’s ANDA No. 209944, including any amendments or supplements
thereto, during the term of the ’945 Patent (currently February 24, 2031).

25. Costs to be awarded to Plaintiffs and against Sigmapharm, Unichem, and

Sunshine Lake in accordance with 28 U.S.C. § 1920.

 
Case 1:17-cv-00374-LPS Document 739 Filed 08/13/20 Page 7 of 7 PagelD #: 17822

26. Any assessment of costs or motion for attorneys’ fees under Fed. R. Civ. P. 54(d)
and D. Del. L.R. 54.1-54.3, including any motion that this case is exceptional under 35 U.S.C.

§ 285, shall be deferred until all appeals relating to this case have been exhausted.

fatnt ()

The Honotable Leonard P. Stark
Chief United States District Judge

 
